Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 10/14/2020. Claims 1-30 are pending in this application. Claims 1, 11 and 21 are independent claims.

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product residing on a computer readable medium in claim 11 is subject to signal per se.  According to the spec, the computer program product is not clearly defined or described to exclude signal or infrared.
Thus, the examiner interprets the computer program product of claim 11 as signal per se with broadest reasonable interpretation in light of the spec. The dependent claims 12-20 are also rejected for incorporating its deficiency. 



Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1, 10, 11, 20-21 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitten (US PGPub 20210132916), in view of Agarwal (US PGPub 20120198418).

As per Claim 1, Whitten teaches of a computer-implemented method, executed on a computing device, comprising: enabling a user to select a plurality of functional modules [from a library of functional modules]; (Fig. 5 and 7A, Claim 3, the chatbot application [conversational application] is generated to perform actions to run a dialog and wherein detecting the author input identifying a natural language understanding system comprises: selecting a visual element [functional module] on the visual authoring canvas identifying an action for which natural language understanding is performed;) 
enabling the user to arrange the plurality of functional modules to form a conversational application; and  (Par 78, FIG. 7A shows one example of how visual elements (e.g., nodes) can be added to visual authoring canvas 122 (and thus how triggers and actions can be added to the bot being designed). It can be seen in FIG. 7A that a trigger node 370 has been added to canvas 122. The trigger node has been configured to be activated when a conversation update is detected that is made to the 
effectuating a testing procedure on at least a portion of the conversational application. (par 52, Menu pane 200 can include a "test conversation" actuator 258 that can be actuated to test the conversation portion of the bot being designed.  An "evaluate performance" actuator 264 can be actuated to evaluate the performance of the bot against test data, and a settings actuator 266 can be actuated to display and modify settings.)
Whitten does not specifically teach, however Agarwal teaches to select a plurality of functional modules from a library of functional modules (Par 40, the program creator is presented with options to select desired components [functions] from a predefined component library, to be added to the voice application (e.g., VoiceSite) palette)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add selecting a plurality of functional modules from a library of functional modules, as conceptually seen from the teaching of Agarwal, into that of Whitten because this modification can help build a conversational application by allowing user to select predefined functional modules from a library for more functional options.

As per Claim 10, Whitten further teaches of the computer-implemented method of claim 1 wherein enabling the user to arrange the plurality of functional modules to form a conversational application includes: enabling the user to visually arrange the plurality of functional modules to form a conversational application. (Par 52, In the example shown in FIG. 5, menu pane 200 includes menu selectors that allow different information corresponding to a bot to be displayed on interface 104. For example, design flow actuator 256 can be selected by author 106 to display information such as that shown in FIG. 5. Visual authoring canvas 122 shows visual elements corresponding to the design flow of the selected bot.)

Re Claim 11, it is the computer-readable medium claim, having similar limitations of claim 1. Thus, claim 11 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 20, it is the computer-readable medium claim, having similar limitations of claim 10. Thus, claim 20 is also rejected under the similar rationale as cited in the rejection of claim 10.

Re Claim 21, it is the system claim, having similar limitations of claim 1. Thus, claim 21 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 30, it is the system claim, having similar limitations of claim 10. Thus, claim 30 is also rejected under the similar rationale as cited in the rejection of claim 10.

7. Claims 2-4, 12-14 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitten (US PGPub 20210132916), in view of Agarwal (US PGPub 20120198418), and further in view of Boloker (US PGPub 20020194388).

As per Claim 2, neither Whitten nor Agarwal specifically teaches, however Boloker teaches of the computer-implemented method of claim 1 wherein the conversational application includes one or more of: a multi-channel conversational application; and a multi-modality conversational application. (Par 140, Further, a single authoring programming model (e.g., a model comprising an interaction and data model layer) for representing content is preferred because such a model can provide tight synchronization across various modalities/channels/devices in multi-channel, multi-modal, multi-device and conversational applications. Single authoring programming model provides specialization for a class of channels or a specific channel, and can support different navigation flows.)
 one or more of: a multi-channel conversational application; and a multi-modality conversational application, as conceptually seen from the teaching of Boloker, into that of Whitten and Agarwal because this modification can help generate a conversational application by utilizing various channels and communication lines. 

As per Claim 3, neither Whitten nor Agarwal specifically teaches, however Boloker teaches of the computer-implemented method of claim 2 wherein the multi-channel conversational application includes one or more of: an IVR channel; an SMS channel; a mobile-based channel; and a web-based channel. (Par 8, In addition, IVR services and telephone companies can provide voice portals having only speech I/O capabilities. The IVR systems may be programmed using, e.g., proprietary interfaces (state tables, scripts beans, etc.) or VoiceXML (a current speech ML standard) and objects. Par 169, (b) Initiated by the server (i.e. Push, SMS, Server initiated voice call).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add one or more of: an IVR channel; an SMS channel; a mobile-based channel; and a web-based channel, as conceptually seen from the teaching of Boloker, into that of Whitten and Agarwal because this modification can help generate a conversational application by utilizing various channels and communication lines. 

As per Claim 4, neither Whitten nor Agarwal specifically teaches, however Boloker teaches of the computer-implemented method of claim 2 wherein the multi-modality conversational application includes one or more of: an audio-based communication modality; and a visual-based communication modality.  (Par 28-29, a WAP (wireless application protocol) multi-modal browser comprises: a GUI (graphical user interface) browser [visual-based] comprising a DOM (document object model) interface for controlling the GUI browser and managing DOM and event notification and a wrapper interface for 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add one or more of: an audio-based communication modality; and a visual-based communication modality, as conceptually seen from the teaching of Boloker, into that of Whitten and Agarwal because this modification can help generate a conversational application by utilizing various channels and communication lines. 

Re Claim 12, it is the computer-readable medium claim, having similar limitations of claim 2. Thus, claim 12 is also rejected under the similar rationale as cited in the rejection of claim 2.

Re Claim 13, it is the computer-readable medium claim, having similar limitations of claim 3. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 3.

Re Claim 14, it is the computer-readable medium claim, having similar limitations of claim 4. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 4.

Re Claim 22, it is the system claim, having similar limitations of claim 2. Thus, claim 22 is also rejected under the similar rationale as cited in the rejection of claim 2.



Re Claim 24, it is the system claim, having similar limitations of claim 4. Thus, claim 24 is also rejected under the similar rationale as cited in the rejection of claim 4.

8. Claims 5-7, 15-17 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitten (US PGPub 20210132916), in view of Agarwal (US PGPub 20120198418), and further in view of Klein (US PGPub 20100153925)

As per Claim 5, neither Whitten nor Agarwal specifically teaches, however Klein teaches of the computer-implemented method of claim 1 wherein the testing procedure is a predefined testing procedure. (Par 45, system 100 may also be used to evaluate predefined test cases. In such embodiments, application under test 111 can be executed for each predefined test case. This can be accomplished by performing steps S202 and S203 of method 200 for each test case)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the testing procedure is a predefined testing procedure, as conceptually seen from the teaching of Klein, into that of Whitten and Agarwal because this modification can help evaluate a conversational application by using predefined test procedure. 

the testing procedure is a user-defined testing procedure. (Par 46, By allowing a user of system 100 to determine a predefined set of test cases, the user can perform more controlled and more directed testing of application under test 111.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the testing procedure is a user-defined testing procedure, as conceptually seen from the teaching of Klein, into that of Whitten and Agarwal because this modification can help evaluate a conversational application by using predefined test procedure. 

As per Claim 7, neither Whitten nor Agarwal specifically teaches, however Klein teaches of the computer-implemented method of claim 6 further comprising: enabling the user to define the user-defined testing procedure. (Par 46, By allowing a user of system 100 to determine a predefined set of test cases, the user can perform more controlled and more directed testing of application under test 111.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add enabling the user to define the user-defined testing procedure, as conceptually seen from the teaching of Klein, into that of Whitten and Agarwal because this modification can help evaluate a conversational application by using predefined test procedure. 

Re Claim 15, it is the computer-readable medium claim, having similar limitations of claim 5. Thus, claim 15 is also rejected under the similar rationale as cited in the rejection of claim 5.



Re Claim 17, it is the computer-readable medium claim, having similar limitations of claim 7. Thus, claim 17 is also rejected under the similar rationale as cited in the rejection of claim 7.

Re Claim 25, it is the system claim, having similar limitations of claim 5. Thus, claim 25 is also rejected under the similar rationale as cited in the rejection of claim 5.

Re Claim 26, it is the system claim, having similar limitations of claim 6. Thus, claim 26 is also rejected under the similar rationale as cited in the rejection of claim 6.

Re Claim 27, it is the system claim, having similar limitations of claim 7. Thus, claim 27 is also rejected under the similar rationale as cited in the rejection of claim 7.

9. Claims 8-9, 18-19, and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitten (US PGPub 20210132916), in view of Agarwal (US PGPub 20120198418), and further in view of Kinnucan (US PGPub 20080092109).

As per Claim 8, neither Whitten nor Agarwal specifically teaches, however Kinnucan teaches of the computer-implemented method of claim 1 wherein the library of functional modules includes: one or more predefined functional modules; and one or more user-defined functional modules. (Par 82 and 127, The body of the class of graphical objects can be a graphical model that is composed of elements that may be interconnected. The elements that compose the body can be predefined or user-defined elements. The body defines the behavior of instances of the class of graphical objects and connects to the connection interface of the class of graphical objects. To add or insert elements in the body of a class of graphical objects, a user can select elements from element libraries or a user can develop their own user-defined elements (step 420).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add one or more predefined functional modules; and one or more user-defined functional modules, as conceptually seen from the teaching of Kinnucan, into that of Whitten and Agarwal because this modification can help graphically build a conversational application by using predefined functional modules such as drag and drop. 

As per Claim 9, neither Whitten nor Agarwal specifically teaches, however Kinnucan teaches of the computer-implemented method of claim 8 further comprising: enabling the user to define the one or more user-defined functional modules. (Par 8, generating a user-defined hierarchy of user-defined classes of graphical objects in a graphical modeling environment is disclosed. Par 52, The graphical modeling environment 300 allows a user to develop a user-defined class of graphical objects with the graphical modeling interface 310. Using the graphical modeling interface 310, a user can create a graphical model that defines a class of graphical objects. The user may use predefined elements or user-defined elements to define a class of graphical objects.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add enabling the user to define the one or more user-defined functional modules, as conceptually seen from the teaching of Kinnucan, into that of Whitten and Agarwal because this modification can help graphically build a conversational application by using predefined functional modules such as drag and drop. 



Re Claim 19, it is the computer-readable medium claim, having similar limitations of claim 9. Thus, claim 19 is also rejected under the similar rationale as cited in the rejection of claim 9.

Re Claim 28, it is the system claim, having similar limitations of claim 8. Thus, claim 28 is also rejected under the similar rationale as cited in the rejection of claim 8.

Re Claim 29, it is the system claim, having similar limitations of claim 9. Thus, claim 29 is also rejected under the similar rationale as cited in the rejection of claim 9.







Conclusion







/JAE U JEON/Primary Examiner, Art Unit 2193